Title: From Thomas Jefferson to David Higginbotham, 4 May 1824
From: Jefferson, Thomas
To: Higginbotham, David


Dear Sir
Monto
May 4. 24.
Having from the necessities of age been obliged to turn over the whole of my affairs to my gr. son Jefferson, I specially recommended to his attention my debt to you, and I know he contemplates doing what can be done in it, as soon as the tobo of the last year gets to market from this place and Bedford. I shall deliver him your letter that he may keep it in view. accept friendly salutnsTh: Jefferson